Title: Commission as Lieutenant Colonel, [25 October 1780]
From: Huntington, Samuel
To: Hamilton, Alexander



[Philadelphia, October 25, 1780]

The United States of America In Congress Assembled
To Alexander Hamilton Esq. Greeting. We, Reposing especial trust and confidence in your Patriotism, Valour, Conduct, and Fidelity, DO by these presents constitute and appoint you, to a Lieutenant Colonel in the Army of the United States, to take rank as such from the first day of March A. D. 1777. You are therefore carefully and diligently to discharge the duty of a Lieutenant Colonel by doing and performing all manner of things thereunto belonging. And to Strictly charge and require all Officers and Soldiers, under your command, to be obedient to your orders, as Lieutenant Colonel. And you are to observe and follow such orders and directions, from time to time, as you Shall receive from this, or a future Congress of the United States, or Committee of Congress for that purpose appointed, a Committee of the States, or Commander in chief for the time being of the Army of the United States, or any other your Superior Officer, according to the rules and discipline of War, in pursuance of the trust reposed in you. This commission to continue in force until revoked by this, or a future Congress, the Committee of Congress beforementioned, or a Committee of the States.


Entered in the War Office and examined by the Board Attest Ben Stoddert Secretary of the Board of War
Witness his Excellency Samuel Huntington Esq President of the Congress of the United States of America, at Philadelphia the 25th. day of October A D 1780, and in the fifth Year of our Independence.



Sam. Huntington President

